        Case 2:12-cr-00514-CMR Document 129 Filed 04/04/19 Page 1 of 1




                        IS THE UNITED STATES DISTRlCT COURT
                      FOR THE EASTERN DISTRlCT OF PE:SNSYLV ANIA


 UNITED STATES OF AMERICA

                vs.                                      CRIMINAL NO: 2:12CR00514-002

      Karim Williams


                                                ORDER

        A~D NOW, this 27th day of March, 2019, it is hereby ORDERED and DIRECTED

that the defendant be placed on home detention with electronic monitoring as directed by the U.S.

Probation Office for ninety (90) days, as soon as practical, due to his noncompliance while

voluntarily participating in the U.S. Probation Office Supervision to Aid Re-Entry (STAR)

program.
